Citation Nr: 0411114	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bi-polar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to February 
1982.  

This case comes to the Board of Veterans' Appeals (Board) from an 
October 2001 rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The veteran had a Travel Board hearing with the undersigned Judge 
at the RO in June 2003.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the United 
States Court of Appeals for the Federal Circuit, this case must 
now be returned to the RO for additional development.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain treatment records for the veteran's 
claimed psychiatric disability from the VAMC in Tuskegee, Alabama, 
for the periods from January 1984 to February 1998 and from 
October 1999 to the present.

3.  The RO should obtain treatment records for the veteran's 
claimed psychiatric disability from the VAMC in Tuscaloosa, 
Alabama, for the periods from January 1990 to April 2000 and from 
April 2001 to the present.

4.  The RO should obtain treatment records for the veteran's 
claimed psychiatric disability from the VAMC in Murfreesboro, 
Tennessee, for the period from January 1986 to the present, 
including all treatment notes from Dr. Begazzi and Dr. Chilla.

5.  Thereafter, the RO should readjudicate the veteran's claim.  
If the claim remains denied, the RO should issue a supplemental 
statement of the case (SSOC) to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits since December 2002.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





